Citation Nr: 0737673	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-21 623A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  At the hearing the veteran was granted a ninety 
day abeyance period for submission of additional evidence.  
In September 2007, the Board received additional evidence 
without a waiver of RO consideration.  Since the outcome as 
to the matter addressed in the additional evidence is 
favorable to the veteran, the Board finds it unnecessary to 
remand the case to the RO for initial review of the 
additional evidence.


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat or that 
he was exposed to a verified stressor event in service; when 
PTSD has been diagnosed, it was diagnosed based on unverified 
alleged non-combat stressor events.

2.  Competent (medical) evidence reasonably establishes that 
the veteran's service-connected diabetes mellitus contributed 
to cause his depression.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for depression as secondary to 
service-connected diabetes mellitus is warranted.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding PTSD, via letters in March and June 2004, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  Although full VCAA notice 
was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See December 2006 
supplemental statement of the case.  While the veteran did 
not receive timely notice regarding disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), the decision below denies service connection, 
and neither the rating of a disability nor the effective date 
of an award is a matter for consideration.  The veteran is 
not prejudiced by any notice deficiency, including in timing.


The veteran's service medical records (SMRs) and personnel 
records are associated with his claims file, as are private 
treatment records and those received from the Social Security 
Administration (SSA).  He was afforded a VA examination in 
December 2004.  He has not identified any pertinent records 
that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

Inasmuch as the determination below constitutes a full grant 
of the benefit sought with respect to depression as secondary 
to diabetes, there is no reason to belabor the impact of the 
VCAA on this matter.  Any error in notice timing or content 
in this matter is harmless.

II.  Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD:

The veteran's service personnel records show he served as a 
lineman during his tour in Vietnam from May 1970 to May 1971.  
There is no indication that he served in combat.  His SMRs do 
not show any complaints, symptoms, diagnosis, or treatment 
pertaining to a psychiatric disorder.  On service separation 
examination, psychiatric clinical evaluation was normal.

In February 2004, the veteran submitted a claim seeking 
service connection for PTSD along with a December 2003 VA 
medical record (which he referred to as his stressor 
statement).  He indicated that he witnessed a helicopter 
crash and had to help to retrieve the bodies.  He stated that 
he could hear the crew members screaming before they died, 
and that he was experiencing a tremendous amount of 
survivor's guilt.  This incident was the main content of his 
dreams and flashbacks.

2002 to 2005 VA treatment records show a diagnosis of, and 
ongoing treatment, for PTSD.  On December 2004 VA 
examination, the veteran repeated the helicopter incident 
account.  He also reported that there were civilian killings 
(of each other as well as U.S. soldiers).  He indicated that 
he felt helpless and was distrustful of everyone.  He 
reported symptoms including nightmares, difficulty sleeping, 
hypervigilance (patrolling his yard and securing his home), 
flashbacks, and that he was unable to watch war movies.

Mental status examination revealed that the veteran 
demonstrated no impairment of thought process or 
communication.  He denied delusions or hallucinations.  His 
eye contact and interaction during the examination were 
within normal limits.  He described ongoing suicidal 
ideation, but denied plan or intent.  He denied homicidal 
ideation.  He was well-groomed and oriented in all spheres.  
He denied panic attacks or impaired impulse control.  His 
speech was within normal limits.  He described intense fear 
associated with combat.  He endorsed recurrent and intrusive 
distressing recollections; intense psychological distress and 
physiological reactivity.  He stated that he avoids 
activities, places, or people that would arouse recollections 
of his mental trauma.  He reported difficulty falling or 
staying asleep and concentrating; he exhibited an exaggerated 
startle response.  The examiner stated that based on the 
examination, and a review of the veteran's mental health 
records, he was comfortable with a diagnosis of PTSD, 
chronic, moderate severity.

In a January 2006 statement and on his July 2006 VA Form 9, 
the veteran stated that the helicopter crash happened between 
August and October 1970.

In November 2006 it was noted for the record that 
verification of the veteran's alleged stressor event in 
service had been sought based on the information he provided, 
but that the event could not be verified because there had 
been many similar events while he served in Vietnam, and that 
further information would be needed to verify the specific 
incident alleged by the veteran.  The veteran was requested 
to provide more detailed information; he did not respond to 
the request.

At the August 2007 Travel Board hearing, the veteran 
testified that he could not remember the exact details of the 
helicopter crash.  
As noted, postservice medical evidence shows that the veteran 
has a diagnosis of PTSD.  However, that of itself is 
insufficient to establish service connection for such 
disability.  What is also needed is credible evidence that a 
stressor event in service actually occurred (and that  PTSD 
is diagnosed based on such stressor).  38 C.F.R. § 3.304(f).  
Since it is not shown that the veteran engaged in combat, 
there must be corroborative supporting evidence of an alleged 
stressor event in service.  See Cohen, 10 Vet. App. at 128.

The veteran has reported that he witnessed a helicopter crash 
resulting in the deaths of crew members (who screamed for 
help before they died), and having to recover the bodies.  An 
event such as the veteran described would clearly be 
verifiable (if it occurred).  The RO made repeated requests 
to the veteran for detailed information about his alleged 
stressor that would allow for verification.  He has not 
provided such details.  The information he has provided is 
simply too vague to permit verification, and the record does 
not otherwise contain corroborative evidence.  His accounts 
(particularly in light of his inability to recall any details 
of what should be an eminently memorable event) are simply 
not credible.  

The diagnosis of PTSD in the record is based on the veteran's 
self-reported history of stressor events that are unverified.  
His own statements/assertions to the effect that he has PTSD 
due to traumatic events in service are not competent 
evidence.  As a layperson, he lacks the requisite training to 
provide a competent opinion regarding medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without corroborative supporting evidence of an alleged 
stressor event in service, and with no diagnosis of PTSD 
based on a confirmed stressor event in service, the 
regulatory criteria for establishing service connection for 
PTSD are not met.  The preponderance of the evidence is 
against this claim and it must be denied.

Depression:

The veteran's SMRs are silent for complaints, symptoms, or 
diagnosis relating to depression.  As noted, on service 
separation examination, psychiatric clinical evaluation was 
normal.  
Historically, Service connection for diabetes mellitus was 
established based on a presumption that such disease is 
related to herbicide (Agent Orange) exposure in Vietnam.  

VA treatment records from 2002 to 2005 show a diagnosis and 
treatment of depression.  A December 2002 record notes:

"Depression, unaided by Welbutrin, [the veteran] has 
diabetes with degenerative changes in nerves of feet and 
legs, retinopathy and decreased ability to participate 
in sexual activity.  He is depressed about all these 
things".

Records from SSA show, in pertinent part, treatment for 
depression.

At the August 2007 Travel Board hearing, the veteran 
testified that his VA physician (Dr. A.) had opined that his 
depression was secondary to his service-connected diabetes. 

In a September 2007 letter, E.A., MD PhD stated that the 
veteran's diabetes and medical sequelae from this illness, 
clearly has contributed to his depression.

In order to establish secondary service connection, three 
threshold requirements must be met: (1) There must be 
competent (medical diagnosis) evidence of current disability.  
This requirement is met as depression is diagnosed.  (2) 
There must be a service-connected disability.  This 
requirement is also met, as the veteran's diabetes is service 
connected. and (3) There must be competent evidence of a 
nexus between the service-connected disability and the 
disability for which secondary service connection is claimed.  
This requirement is also met, as the veteran's VA treating 
physician has opined that his diabetes has contributed to his 
depression.

In light of the foregoing, the Board finds that all the legal 
requirements for establishing secondary service connection 
are met, and that service connection for depression as 
secondary to the veteran's service-connected diabetes is 
warranted.

ORDER

Service connection for PTSD is denied.

Service connection for depression as secondary to service-
connected diabetes is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


